Citation Nr: 0411816	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right lower leg, muscle group XI, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for gunshot wound 
scars of the right lower leg, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  For good cause shown, namely the veteran's 
advanced age, his motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2003).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claims decided herein.

2.  Residual to a gunshot wound of the right lower leg, 
muscle group XI, the veteran experiences easy fatigability 
causing moderate impairment; there is no objective evidence 
of weakness, motion limitation, vascular, bony, or nerve 
involvement, or other functional loss (other than scarring), 
attributable to the in-service injury.

3.  Residual to a gunshot wound of the right lower leg, the 
veteran has a one-inch entry scar and a one and one-half inch 
exit scar, which are mildly depressed and somewhat fibrous in 
texture, with some decrease in sensation over the scar 
tissue, but without objective evidence of adherence, 
ulceration or breakdown of the skin, underlying tissue loss 
or inflammation, edema, keloid formation or associated 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for gunshot wound, right lower leg, muscle 
group XI, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5311 
(2003).

2.  The criteria for entitlement to an increased rating for 
gunshot wound scars of the right lower leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claims now before the 
Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, 
supra: (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claim at issue.  Id. at 422.  

The Board observes that the veteran filed his claims for an 
increased rating for his gunshot wound of the lower right 
leg, muscle group XI, and gunshot wound scars of the right 
lower leg in January 2001, after the enactment of the VCAA.  
The RO's initial unfavorable decision was made in December 
2001, after the veteran had been provided notice of the VCAA 
provisions in July 2001, in accordance with Pelegrini, supra.

In July 2001, the RO sent a letter to the veteran explaining 
his role in the claims process and asking him to submit 
certain information.  Although that letter set out the 
criteria to establish service, connection , in accordance 
with the requirements of the VCAA, the letter did inform the 
veteran what evidence and information VA would be obtaining.  
The letter specifically explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records, 
to include a release form for VA to obtain any identified 
private records.  The RO also indicated that it was still the 
veteran's responsibility to support his claims with 
appropriate evidence.  Additionally, the RO informed the 
veteran that he was being scheduled for a VA medical 
examination and the consequences of failing to report for 
such an examination.  

The December 2001 rating decision and the July 2002 statement 
of the case clearly notified the veteran of the evidence that 
had been considered, and of the legal criteria relied on, 
including the applicable rating criteria for higher 
evaluations for the veteran's muscle group XI injury and 
scars under VA's Schedule for Rating Disabilities.  The RO 
then advised the veteran as to the reasons and bases for the 
denial of his claims, to include providing him with an 
explanation as to what the medical evidence would need to 
show to support entitlement to higher ratings.  In the July 
2002 statement of the case, the RO included a recitation of 
the procedural history of the veteran's claims, the actions 
taken by the RO, the evidence received, the relevant laws and 
regulations, to include those pertaining to a muscle group XI 
injury, and superficial, but tender and painful, scars.  
Thereafter, the veteran was afforded opportunity to submit 
additional evidence and argument in support of his claims.  
Specifically, the veteran was given an opportunity to request 
a personal hearing in connection with this appeal, but he did 
not choose to do so.  Based on the above, the Board concludes 
that the veteran has been afforded appropriate notice under 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran's service 
medical records and treatment reports from the Kansas City VA 
Medical Center from June 2000 to February 2001 are associated 
with the claims file.  The veteran has not identified other 
outstanding records that he wants VA to obtain or that he 
feels are relevant to his claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, the veteran was 
afforded a VA examination in July 2001.  The Board notes that 
such was conducted by a physician who considered factors 
relevant to the veteran's claims and the examination report 
contains findings pertinent to the veteran's gunshot wound 
scars and muscle group XI disability.  Thus, the Board 
concludes that further examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2003).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2003).  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The veteran is currently service connected for residuals of a 
gunshot wound to the right lower leg, to include impairment 
to muscle group XI, evaluated as 20 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5311, and, scarring of the 
right lower extremity, evaluated as 10 percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7804.  He contends 
that he is experiencing severe pain, jerking in the leg, 
weakness, poor circulation, continual coldness even in warm 
weather, and some limitation of motion as a result of his 
service-connected right lower leg disability.  He also states 
that he wears orthopedic shoes and is unable to stand on his 
right leg for a long period of time.  He contends that the 
scars are very tender to the touch.  Additionally, he states 
that he is unable to wear socks that cover the scars because 
of the tenderness.  As such, the veteran claims that he is 
entitled to evaluations in excess of the currently assigned 
10 and 20 percent ratings.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The relevant medical evidence of record includes the 
veteran's service medical records, several post-service 
examination reports, treatment reports from the Kansas City 
VA Medical Center from June 2000 to February 2001, and, a 
July 2001 VA examination report.  

Service medical records reflect that in May 1942, the veteran 
was treated for a perforating gunshot wound to the posterior 
side of his right leg, at the junction of the middle and 
distal third of the leg.  The point of entrance was the 
medial posterior aspect of his right leg and the point of 
exit was the lateral posterior aspect of his right leg.  
Debridement of the veteran's right leg wound was indicated.  
He was also treated with a short-leg plaster cast.  Clinical 
records state that there was no apparent bony injury.  In 
July 1942, the veteran was discharged from the hospital.  His 
wound at that time was described as moderate.  On the 
veteran's separation examination, dated in May 1945, physical 
evaluation revealed no musculoskeletal defects.  Regarding 
physical evaluation of the veteran's skin, it was recorded 
that he had scars on his lower third of his right leg, medial 
and lateral, which were described as old, healed and not 
tender.  It was noted that the veteran had pain after walking 
six miles. 

Examination in October 1945 noted only mild tissue 
destruction of the right lower extremity, without atrophy or 
any bony involvement.  In October 1946, X-rays showed 
retained metallic fragments without bone involvement and with 
objective manifestations limited to pain and fatigue.  
Examination in 1996 also noted the absence of joint or 
neurologic involvement, and, in September 1998, the veteran's 
range of motion was normal, without evidence of tissue loss, 
scar adhesion, tendon damage or bone involvement.

Medical records from the Kansas City VA Medical Center 
reflect that in June 2000, the veteran complained of low back 
and left leg pain.  It was noted that the veteran complained 
of pain in the right hip, which radiated into the right lower 
extremity, and that the veteran stated his leg was getting 
weaker.  Objectively, there was no evidence of edema of the 
extremities.  Although straight leg raising was positive on 
the right, magnetic resonance imaging revealed multi-level 
degenerative disc disease of the lumbar spine.  Also in June 
2000, the veteran was seen to be fitted for super-depth shoes 
with rocker soles.  He returned for a follow up appointment 
in October 2000.  It was noted that he had multiple foot 
deformities, including bilateral hallux valgus, pes planus, 
and hammertoe of the right second toe.  In November 2000, the 
veteran sought treatment for thick, painful toenails.  He was 
diagnosed with mycotic nails.  The veteran is not service-
connected for disabilities of his feet or back and thus 
manifestations associated with such cannot be considered in 
evaluating his service-connected gunshot wound residuals.

During a VA muscles examination conducted in July 2001, it 
was noted that the veteran had an entry wound of a bullet in 
the distal aspect of the gastrocnemius muscle on the right 
leg with an exit wound in the lateral aspect of the 
gastrocnemius muscle.  Past ligamental damage was noted, as 
well as that such had been repaired.  The examiner noted no 
bone damage or infectious complications.  The veteran 
reported constant aches and pains, even at rest, and 
progressive weakness over the years.  He indicated that he 
had difficulty walking and that he was able to walk, at best, 
a half mile, after which he absolutely must rest.  The 
veteran reported that he was unable to climb inclines or 
stairs and must use a riding mower to cut his lawn.  He also 
complained that his right leg was feeling cold.  It was noted 
that in 1997, he had similar complaints and, as a result, had 
a right lower extremity Doppler examination.  The Doppler 
examination revealed that the deep venous system was normal 
at that time.  The examiner noted that the veteran had no 
vascular, bony, or nerve problems and no problem with range 
of motion.  The veteran's main difficulty was stated to be 
due to fatigability.  

The report of physical examination describes the entry point 
on the medial aspect of the veteran's right leg to be 
approximately one inch in diameter with an exit wound of 
approximately one to one and a half inches in diameter.  Both 
wounds were oval in shape.  No muscle loss, tenderness, or 
adhesions were noted and no functional problems were noted at 
the time of the examination.  Some decreased sensation to 
touch over the scar tissue was observed.  Muscle strength was 
noted to be normal and there was no muscle herniation.  The 
VA examiner diagnosed an injury to the distal gastrocnemius 
muscle from a gunshot wound in 1942.

A.  Gunshot Wound of the Right Lower Leg, Muscle Group XI

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995) (holding that, when assigning a 
disability rating, it is necessary to consider additional 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement).   

The veteran's gunshot wound of the right lower leg is rated 
under Diagnostic Code 5311, which applies to residuals of 
injury to muscle group XI, namely the posterior and lateral 
crural muscles and the calf muscles.  The function of these 
muscles is propulsion and plantar flexion of the foot, 
stabilization of the arch, flexion of the toes, and flexion 
of the knee.  Diagnostic Code 5311 provides for a 20 percent 
disability rating for a moderately severe disability and a 30 
percent disability rating for a severe disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track and 
indications on palpation shows loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area.  Also, a 
demonstration that muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side should demonstrate severe impairment.  38 
C.F.R. § 4.56(d)(4).  If present, the following are also 
signs of severe muscle disability: (a) X-ray evidence of 
minute multiple scattered foreign bodies; (b) adhesion of the 
scar; (c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

The veteran's current rating assignment of 20 percent 
contemplates more than a moderate injury under Diagnostic 
Code 5311.  For the reasons explained below, the Board finds 
that the veteran's lower right leg disability picture does 
not more nearly approximate the criteria for a rating higher 
than 20 percent under Diagnostic Code 5311, or any other 
potentially applicable diagnostic codes.  

The Board first emphasizes that despite the veteran's in-
service hospitalization, with debridement of his right leg 
wound, at discharge from service his noted residuals were 
limited to scarring and pain when walking more than six 
miles.  Significantly, no neurologic, bony or vascular 
involvement was shown during service or at discharge.  

Moreover, during the recent VA examination, consistent with 
the interim examinations of record, the VA examiner noted 
very few residuals of the veteran's perforating muscle wound.  
According to the examiner, the veteran had no current 
evidence of ligamental damage or bony, vascular or neurologic 
impairment.  Rather, his main difficulty was due to 
fatigability.  

There are no objective findings of record that would 
establish that the degree of disability resulting from the 
veteran's muscle group XI impairment more nearly approximates 
severe.  Specifically, there is no evidence of ragged, 
depressed and adherent scars, a loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area.  Also, 
there is no demonstration that the veteran's right lower 
extremity muscles swell and harden abnormally in contraction.  
Also, tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
and do not demonstrate severe impairment.  The veteran also 
does not exhibit the following signs of severe muscle 
disability:  adhesion of the scar, diminished muscle 
excitability on electrodiagnostic tests, visible or 
measurable atrophy, adaptive contraction of an opposing group 
of muscles, atrophy of muscle groups not in the track of the 
missile, or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4).  

The Board observes that the VA examiner, as well as the 
veteran, noted that the veteran had the most difficulty with 
fatigability.  The Board notes that the veteran's 
fatigability, as a cardinal sign and symptom of muscle 
disability, is already contemplated in the 20 percent 
evaluation assigned under Diagnostic Code 5311.  See DeLuca, 
supra; 38 C.F.R. § 4.56(c).  As such, an increased evaluation 
is therefore not warranted under the criteria of Diagnostic 
Code 5311.

The Board notes that the issue of whether an increased rating 
is warranted for scarring is also before the Board.  
Therefore, although scarring residual to gunshot wounds is 
contemplated by the muscle group diagnostic codes, the Board 
will discuss the specifics of the veteran's scarring herein 
below, in the context of whether a separate evaluation in 
excess of 10 percent evaluation is warranted for disability 
caused by entry and exit wound scars.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  Thus, the Board has considered the propriety of 
assigning a higher, or separate, rating under another 
diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  In this case, however, the competent medical 
evidence is consistent in showing the absence of bony/joint, 
vascular or neurologic involvement attributable to the 
veteran's in-service gunshot wound.  Testing relevant to the 
veteran's complaints of coldness, for instance, have been 
negative.  Furthermore, the medical evidence consistently 
shows that, despite his complaints, the veteran retains a 
normal range of right lower extremity motion.  As such, there 
is no basis to consider alternate diagnostic codes, to 
include those pertaining to knee and ankle impairments or 
vascular problems.  

B.  Gunshot Wound Scars of the Right Lower Leg

The veteran is in receipt of a 10 percent disability rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7804, effective 
August 26, 1996, for his right lower leg scarring.  He 
contends that the scars are very tender to the touch.  
Additionally, he states that he is unable to wear socks that 
cover the scars because of the tenderness.  As such, the 
veteran claims that he is entitled to an evaluation in excess 
of 10 percent for his scars of the right lower leg 
disability. 

38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805 pertain 
to scars.  During the pendency of this appeal, the schedular 
criteria for rating scars were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,596 (July 31, 2002); 
see also corrections at 67 Fed. Reg. 58,448 (September 16, 
2002).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 68 Fed. Reg. * (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).  

The Board notes that the December 2001 rating decision on 
appeal was issued prior to the amendment of the regulations, 
as was the statement of the case, issued in July 2002.  
However, even though the RO has not had an opportunity to 
review the veteran's claim under the amended regulations, and 
the veteran has not been advised of the changes by the RO, 
the Board may consider regulations not considered by the 
agency of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  The Board notes that the 
veteran's representative, acting on the veteran's behalf, is 
aware of the changes and, in his Brief, clearly sets out 
Diagnostic Code 7804 both as in effect prior to August 30, 
2002, and as amended.  The Board also notes that the 
representative does not argue that the new version is more 
favorable to the veteran; rather, he contends, in essence, 
that under either version a separate rating is warranted for 
each noted scar.  This argument will be addressed in the 
following analysis.  Pertinent to the amended criteria 
relating to scars, the Board has considered both the old and 
the revised regulation and concludes that, based on the 
location and size of the veteran's scars and the facts that 
are not in dispute relevant to the nature of manifestations 
of such scars, the veteran does not warrant a higher rating 
assignment under either set of criteria and as such he is not 
prejudiced by the Board's reference to and consideration of 
both sets of criteria in the adjudication of his claim 
herein.  Id.

As extant prior to August 30, 2002, a 10 percent evaluation 
is warranted for superficial, poorly nourished scars with 
repeated ulceration under Diagnostic Code 7803.  Diagnostic 
Code 7804 provides that a 10 percent disability evaluation is 
warranted for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part.  38 C.F.R. § 4.118 (2002).



Effective August 30, 2002, 38 C.F.R. § 4.118 includes 
revisions to Diagnostic Code Series 7800.  Diagnostic Code 
7801 allows for assignment of a 10 percent rating for scars 
that are deep or cause limited motion in an area or areas 
exceeding six square inches (39 square centimeters).  A 20 
percent rating is assigned if the scar covers an area or 
areas exceeding 12 square inches (77 square centimeters).  
Note (2) provides that a deep scar is one associated with 
underlying soft tissue damage.  As revised, Diagnostic Code 
7802 provides that scars, other than those located on the 
head, face, or neck, that are superficial and that do not 
cause limited motion, but which cover an area or areas of 144 
square inches (929 square centimeters) or greater warrant a 
10 percent rating.  Note (2), states that a superficial scar 
is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802 (2003).  

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation.  
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2003).  

As noted, service medical records reflect that upon 
separation the veteran's scars were healed and nontender.  
Also, medical records from the Kansas City VA Medical Center 
are negative for any complaints or treatment regarding the 
veteran's scars.  During a VA scars examination conducted in 
July 2001, physical examination revealed an entry wound in 
the medial aspect of his right lower leg.  It was 
specifically at the distal part of the gastrocnemius muscle.  
At the entry point, there was a noted approximately one inch 
in diameter oval scar.  There was an exit wound in the 
lateral aspect of the leg.  It was noted to be approximately 
one to one and a half inches in diameter and oval in shape.  
No tenderness, adherence, or ulceration or breakdown of the 
skin was noted.  The texture was somewhat fibrous.  Mildly 
depressed scar bilaterally with some decrease in sensation 
over the scar tissue was shown.  There was no underlying 
tissue loss, nor was there inflammation, edema, or keloid 
formation.  The skin color was the same as the rest of the 
veteran's leg and no disfigurement was noted.  There was no 
limitation of function by the scars.  The examiner's 
diagnosis was bilateral scar from entry and exit wound from 
gunshot to the right lower extremity.  

The veteran is currently rated under Diagnostic Code 7804, 
which pertains to the evaluation of superficial scars that 
are painful on examination.  The veteran has related that his 
scars are very tender and prohibit him from wearing socks, 
but at the July 2001 VA examination, it was objectively noted 
that there was no tenderness of the skin.  In any case, the 
Board observes that under the criteria in effect prior to 
August 30, 2002, and the revised criteria, the veteran is in 
receipt of the maximum schedular rating under Diagnostic Code 
7804.  

The Board also finds that disability from the veteran's scars 
does not meet the criteria for an increased rating under any 
other potentially applicable diagnostic code.  The veteran's 
service medical records and the post-service VA medical 
examination are consistent in showing that the veteran's 
lower extremity scarring is not deep, does not cause limited 
motion, and does not occupy an area exceeding 12 square 
inches or 77 square centimeters, so as to warrant assignment 
of a higher rating under revised Diagnostic Code 7801.  Nor 
does the veteran argue such.  Additionally, the Board 
observes that Diagnostic Code 7805, both old and revised, 
otherwise provides that a rating for scars is based upon the 
limitation of function of the affected part.  In this case, 
the veteran is already being compensated for his muscle group 
XI disability under 38 C.F.R. § 4.73, Diagnostic Code 5311, 
and, the 10 percent rating assigned for scarring contemplates 
his subjective complaints of tenderness and diminished 
sensation in the depressed scar areas.  As previously 
discussed, despite the veteran's complaints, the objective 
medical evidence fails to document that other, separate and 
distinct functional loss is manifested due to the veteran's 
service-connected scarring.



The veteran's representative, in his Brief, argues that 
Diagnostic Code 7804, both old and revised, is ambiguous as 
it does not state whether multiple scars are to be rated 
separately or as one disability.  As such, the representative 
argues that the veteran is entitled to a separate rating for 
each tender and painful scar.  The Board observes that the 
assignment of separate ratings is dependent on a finding that 
the disease entity is productive of distinct and separate 
symptoms; the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  The Board notes that the veteran has 
two scars, an entry and an exit wound, on his right lower 
leg, however, the Board finds the representative's argument 
unpersuasive as the manifestations and functional impairment 
of the scars are not distinct and separate.  Id.; Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  Rather, the entry and 
exit scars are in close proximity to one another and manifest 
the same symptoms.  Specifically, as reported by the July 
2001 VA examiner, the manifestations of the scars included 
decreased sensation, somewhat fibrous texture, and no 
functional limitation of either scar was noted.  The Board 
thus distinguishes this case from Esteban, where the Court 
held that separate ratings were warranted where one scar 
resulted in disfigurement and another in pain and tenderness.  
The Court made a distinction in that one manifestation was 
completely cosmetic in nature and did not contain any 
component of pain or muscle damage.  Id., at 261-62.  In this 
case, as set out above, the veteran's manifestations are 
limited to tenderness with diminished sensation over each 
scar, without any distinct objective manifestation from 
scarring.  Therefore, the Board finds that a separate rating 
for each scar is not warranted because such a result would 
overcompensate the veteran for the actual impairment of his 
earning capacity and would constitute pyramiding.  See 
38 C.F.R. § 4.14 (2003).  

C.  Other Matters

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2003).  In this case, the veteran has 
not indicated that he missed time from work due to residuals 
of his gunshot wound to his right lower leg, either due to 
muscle impairment or scarring.  Nor does the record reflect 
any hospitalizations for this disability, other than his 
initial hospitalization and treatment during service.  
Rather, the medical evidence shows that any objective 
manifestations of the veteran's disability are exactly those 
contemplated by the schedular criteria and that his 
disability has remained stable for many years.  In sum there 
is no indication in the record that the average industrial 
impairment from the veteran's service-connected lower 
extremity disability would be in excess of that contemplated 
by the assigned evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claims for increased 
evaluations of his gunshot wound of the right lower leg, with 
muscle group XI impairment and scarring, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7.


ORDER

An increased rating for residuals of a gunshot wound of the 
right lower leg, muscle group XI, is denied.

An increased rating for gunshot wound scars of the right 
lower leg is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



